DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-7, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims disclose that the first shield structure is disposed between the middle plate and the yoke. The shield structure disclosed by Lim differs from the claimed subject matter as it encloses the outer circumference of the structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 8, 10-12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (10412476) and further in view of Bang (20140086434).
Regarding claim 1, Lim discloses an electronic device (Fig 4A) comprising: a housing (Fig 5, Housing 510) including a front plate (Fig 5, First surface 510a), a rear plate (Fig 5, Second surface 510b) facing away from the front plate, and a side member (Fig 5, surface 510c) surrounding a first space (Fig 5, space created by first, second and third surfaces) between the front plate and the rear plate; a display panel (Fig 5, display 520) exposed to an exterior of the electronic device through the front plate and configured to detect a pen (Fig 2, input device 250 comprising pen sensor 254), a speaker structure (Fig 5, speaker 560) disposed between the display panel and the rear plate, and including: a first surface facing the display panel, a second surface facing in a direction opposite the display panel (Fig 5, front and back of the speaker), a side surface surrounding a second space between the first surface and the second surface (Fig 5, the side surface of the speaker 560), and a yoke (Fig 6, details of a speaker structure, Yoke 610) facing the first surface; and a first shield structure (Fig 6, upper iron 680) disposed on the first surface. Lim further discloses that the shield structure made of a ferromagnetic material (Column 16 lines 20-25 discloses that layer 680 is iron which is a ferromagnetic material)
	However, Lim does not specifically disclose that the pen input using a magnetic field.	Bang discloses an electromagnetic induction type, generating a magnetic field for a display surface of an audio device (Paragraph 0031 discloses that “the pen touch panel generates an input signal in response to the touch gesture 
	Since both Lim and Bang disclose a input sensing capable screen for an audio device using a pen it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the electromagnetic input system of Bang in the teachings by Lim. The motivation for this would have been simple substitution of an obvious design choice to achieve the same predictable outcome of detecting a pen input signal.
	
	Regarding claim 2, Lim and Bang disclose the limitations of claim 1. Lim further discloses that the first shield structure extends to at least a portion of the side surface of the speaker structure (Fig 6, the iron 680 extends all the way to the side surface of the speaker frame 690).
Regarding claim 8, Lim and Bang disclose the limitations of claim 1. Lim further discloses that the speaker structure further comprises: a diaphragm (Fig 6, vibrator 660) facing the rear plate and spaced apart from the yoke toward the rear plate; and a magnet (Fig 6, magnetic body 640a) disposed between the yoke and the diaphragm.
Regarding claim 10, Lim and Bang disclose the limitations of claim 1. Lim further discloses a speaker box (Fig 6, enclosure 620) that forms a third space to include the speaker structure and is connected to a through hole penetrating the housing to form an acoustic path (Column 16, lines 20-25 discloses “The speaker core 600 may be configured such that the sound generated in the diaphragm 660 is reflected from an upper iron 680 and is emitted out of a sound discharge hole via a sound duct structure.”).

It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention as a matter of design preference to modify the location of sound hole to any location such as side wall of the speaker box depending on the specific location of the speaker unit within the electronic device to effectively transfer sound to the ambient environment.
Regarding claim 11, Lim discloses an electronic device (Fig 4A) comprising: a housing (Fig 5, Housing 510) including a front plate (Fig 5, First surface 510a), a rear plate (Fig 5, Second surface 510b) facing away from the front plate, and a side member (Fig 5, surface 510c) surrounding a first space (Fig 5, space created by first, second and third surfaces) between the front plate and the rear plate; a display panel (Fig 5, display 520) exposed to an exterior of the electronic device through the front plate and configured to detect a pen (Fig 2, input device 250 comprising pen sensor 254), a speaker housing structure (Fig 5, speaker 560) disposed between the display panel and the rear plate, and including: a first surface facing the display panel, a second surface facing in a direction opposite the display panel (Fig 5, front and back of the speaker), a side surface surrounding a second space between the first surface and the second surface (Fig 5, the side surface of the speaker 560), and a yoke (Fig 6, details of a speaker structure, Yoke 610) facing the first surface; and a first shield structure (Fig 6, upper iron 680) disposed on the first surface. Lim further discloses that the shield structure made of a ferromagnetic material (Column 16 lines 20-25 discloses that layer 680 is iron which is a ferromagnetic material)
pen input using a magnetic field.	Bang discloses an electromagnetic induction type, generating a magnetic field for a display surface of an audio device (Paragraph 0031 discloses that “the pen touch panel generates an input signal in response to the touch gesture made with a touch input tool, such as a stylus pen, capable of generating a magnetic field.”).
	Since both Lim and Bang disclose a input sensing capable screen for an audio device using a pen it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the electromagnetic input system of Bang in the teachings by Lim. The motivation for this would have been simple substitution of an obvious design choice to achieve the same predictable outcome of detecting a pen input signal.
Moreover, Lim further discloses a speaker box (Fig 6, enclosure 620) that forms a third space to include the speaker structure and is connected to a through hole penetrating the housing to form an acoustic path (Column 16, lines 20-25 discloses “The speaker core 600 may be configured such that the sound generated in the diaphragm 660 is reflected from an upper iron 680 and is emitted out of a sound discharge hole via a sound duct structure.”).
However, Lim does not disclose that the hole is on the side of the box.
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention as a matter of design preference to modify 
Regarding claim 12, Lim and Bang disclose the limitations of claim 11. Lim further discloses that the first shield structure extends to at least a portion of the side surface of the speaker structure (Fig 6, the iron 680 extends all the way to the side surface of the speaker frame 690).
Regarding claim 18, Lim and Bang disclose the limitations of claim 11. Lim further discloses that the speaker structure further comprises: a diaphragm (Fig 6, vibrator 660) facing the rear plate and spaced apart from the yoke toward the rear plate; and a magnet (Fig 6, magnetic body 640a) disposed between the yoke and the diaphragm.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (10412476) and further in view of Bang (20140086434) and  Arai (20170311422).
Regarding claims 9 and 19, Lim and Bang disclose the limitations of claims 1 and 11. However, Lim does not disclose that the ferromagnetic material includes steel plate cold commercial (SPCC).
Arai discloses a SPCC for a portion of housing of an audio device (Paragraph 0041 discloses “mount 121a is formed into a predetermined shape, by applying a roll forming process, press working, or the like to sheet metal (metal plate) made of a steel plate cold commercial (SPCC),”)

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652